DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 11 on p. 13 recites “t opposite of a distance”. This appears to be a typo which should read “the opposite of a distance”.  Appropriate correction is required.
Claim Interpretation
Claim 1 uses the acronym “OCSVM” in line 3. It is noted that p. 3 of the specification introduces this term as a “one-class support vector”. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, lines 20-21 on p. 13 recite “time 1-k-1” and “time k+1-K”. While page 5, lines 3-4 of the specification describes “time 1 ~ k-1” and “time k+1 ~ K”, there does not appear to be a corresponding description of the claimed terms in the specification. In particular, note that the referenced portion of the specification provides tildes while the claims include .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Line 13 on p. 13 of claim 1 includes the following equation associated with the claimed monitoring statistics:
                
                    D
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    *
                                
                            
                            ∙
                            φ
                            
                                
                                    x
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    *
                                
                            
                        
                    
                
            
                        
                            .
                             
                        
                    It would be impossible for one skilled in the art to make and/or use the invention since there is no indication of how to implement the necessary variables/data for the equation. Without any accompanying description of this equation, the claims cannot be restricted to any specific implementation. Implementation using random data and functions would require undue experimentation in order to arrive at a functional system. Thus, claim 1 is not enabled by the disclosure.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors as further detailed below.
Lines 10, 12, and 20 on p. 12 of claim 1 refers to “two-dimensional matrix X(K⨯J )”; and “three-dimensional data representation form of a batch process-X(I⨯K⨯J)”; also “two-dimensional data X (IK⨯
Lines 17-18 on p. 12 include a formula with variables x,                     
                        
                            
                                x
                            
                            ~
                        
                    
                , xmin, and xmax. The term                     
                        
                            
                                x
                            
                            ~
                        
                         
                    
                is inherently defined by way of the equation. However, the remaining terms have not been defined and are unclear.
Line 24 on p. 12 recites “refold a two-dimensional array into a three-dimensional array.” While the term “refold” suggests that the “two-dimensional array” was previously folded, there is no link in this step to any previous step. Presumably, the “two-dimensional array” referred to in line 24 is the same “two-dimensional array” from line 20. However, this step is unclear.
Line 1 on p. 13 of the claims refers to “all training batches.” However, there is no prior recitation of “training batches” from which a group of “all” could be selected. For the purpose of further examination, this limitation will be interpreted as “all training batches from a set of training batches”.
Lines 3-8 on p. 13 appear to be directed to various related but separate limitations but a lack of punctuation and formatting makes the various components difficult to distinguish. For example, lines 3-5 recite “several convolutional layers, pooling layers, and fully connected layers constitute a coding unit, fully connected layer, de-pooling layer and deconvolution layer constitute a decoding unit.” This passage could reflect that the “convolutional layers, pooling layers, and fully connected layers” together constitute “a coding unit, fully connected layer, de-pooling layer and deconvolution layer.” Alternatively, it could be interpreted as “de-pooling layer and deconvolution layer constitute a decoding unit”.
Claim 1 recites the limitation "the mean square error" in line 7 on p. 13.  There is insufficient antecedent basis for this limitation in the claim. While reciting “a mean square error function” in line 6 on p. 13, the claim never introduces “a mean square error.”
Lines 5-8 on p. 13 recite “loss function adopts a mean square error function, by minimizing the loss function, reconstructing the mean square error between data and input data, and using back propagation algorithm to adjust a weight of each layer to realize unsupervised learning of features.” These limitations are generally confusing. It is not clear if “loss function adopts a mean square error function” is accomplished via the remaining limitations, or they may be entirely unrelated. The interrelationships of these limitations is not clear.
Line 13 on p. 13 includes an equation which uses the variables “w”, “ϕ”, “x”, and “b”. None of these symbols are defined in the claim. As such, no meaningful interpretation can be made and the limitation is unclear.
Line 21 on p. 13 includes the term “K”. This term is not defined in the claim and the limitation is unclear.
Lines 1-2 on p. 14 recites “continue to monitor production process.” This implies a previous monitoring of a production process. However, the claim does not reference an earlier “production process.” For the purpose of further examination, this limitation will be interpreted as being initially provided at line 24 on p. 13 as follows: “5) fault monitoring: monitoring a production process by substituting features …”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0328194 by Liu teaches the use of trained autoencoder features with an SVM model for fault prediction. E.g., see ¶ 0033.
U.S. Patent Application Publication 2019/0205751 by Cheung teaches dimensionality reduction and convolutional autoencoder features with an SVM model. E.g., see ¶ 0053.
U.S. Patent Application Publication 2021/0200993 ¶ 0029 teaches data normalization by conversion into a gray image.
“Unsupervised Electric Motor Fault Detection by Using Deep Autoencoders” by Principi et al. teaches the use of a CNN autoencoder for fault diagnosis. E.g., see Fig. 1(a), “Training Phase”, depicting collection of “Normal Data” at the left portion of the figure. Also p. 444, right column, e.g. “The CNN autoencoder is composed of an encoder with one or more convolutional layers followed by a pooling operation, and one or more fully connected layers. Symmetrically, the decoder is composed of one or more fully connected layers followed by convolutional layers and upsampling layers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121